Citation Nr: 1107905	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-31 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Evaluation in excess of 10 percent for degenerative joint 
disease, right knee.

2.  Evaluation in excess of 10 percent for degenerative joint 
disease, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to August 1989.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2008, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript is associated with 
the claims folder.  Additional evidence was submitted at that 
time along with a waiver of consideration by the Agency of 
Original Jurisdiction (AOJ). 

It is noted that, while in remand status, the claim for service 
connection for an acquired psychiatric disorder was granted.  As 
such, the matter is no longer before the Board.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability has been raised by the record, but has not been 
adjudicated by the AOJ.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009) (the Court held that a TDIU claim is part 
of an increased rating claim when such claim is raised by 
the record).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  A right knee disability is manifested by pain, pain on use, 
and limitation of motion, but without instability, subluxation, 
or joint effusion.  Flexion ranged from 90 to 120 degrees during 
the appeal period.  

2.  A left knee disability is manifested by pain, pain on use, 
and limitation of motion, but without instability, subluxation, 
or joint effusion.  Flexion ranged from 100 to 120 degrees during 
the appeal period.  Extension ranged from 0 to 6 degrees.

3.  For the period from September 12, 2008, to February 12, 2009, 
right knee extension was limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease, right knee, are not met.  38 U.S.C.A. 
§§ 1155, 5013(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45,4.71a, Diagnostic 
Code (DC) 5260 (2010).

2.  The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease, left knee, are not met.  38 U.S.C.A. 
§§ 1155, 5013(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45,4.71a, DC 5260 
(2010).

3.  The criteria for a separate 10 percent evaluation for 
limitation of extension of the right knee from September 12, 
2008, to February 12, 2009, are met.  38 U.S.C.A. §§ 1155, 
5013(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45,4.71a, DC 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2006 rating decision, the RO granted service 
connection for right and left knee disabilities with a 10 percent 
evaluation assigned for each knee, effective from October 26, 
2005 (date of claim), under DC 5260 based on degenerative joint 
disease with limitation of motion (flexion).  The Veteran seeks a 
higher initial evaluation for each knee.

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all ratings are 
then combined in accordance with 38 C.F.R. § 4.25.  However, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14.  

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition. It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis (DC 5003).  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5260, limitation of flexion is rated as noncompensable 
where flexion is limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited to 15 
degrees warrants a 30 percent rating.

Under DC 5261, limitation of extension to 10 degrees warrants a 
10 percent rating; extension limited to 15 degrees warrants a 20 
percent rating; extension limited to 20 degrees warrants a 30 
percent rating; and extension limited to 45 degrees warrants a 50 
percent rating.

Normal range of knee motion is extension to 0 degrees and flexion 
to 140 degrees.  38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-2004 (Sept. 17, 2004), VA General Counsel held 
that a claimant who had both limitation of flexion and limitation 
of extension of the same leg must be rated separately under DCs 
5260 and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

Factual Background

In a February 2006 VA examination, the Veteran denied medications 
and used no assistive devices.  He denied constant pain, 
stiffness, swelling, heat, redness, or locking.  Aggravating 
factors included bending of the knees, which gave him the feeling 
of instability in both knees.  He reported flare-ups about twice 
a week lasting less than an hour.  He denied an affect on his 
work or daily living activities.  

Objectively, there was no ligamentous laxity.  Anterior, 
posterior, varus, valgus and Lachman's tests were negative.  
McMurray's test was negative.  No crepitus was found.  The range 
of motion was from 0 to 120 degrees, pain free, bilaterally.  X-
ray showed bilateral minimal degenerative changes of the knees.   
The diagnosis was bilateral mild degenerative joint disease of 
the knees.

A statement from Dr. J.O. dated April 2006 reflected that the 
Veteran had significant pain in his knees.  Private treatment 
records dated April through June 2006 reflect arthralgias, joint 
stiffness, limb pain and myalgias; "mostly involving knees" was 
noted in April 2006.  Also, in April 2006, examination showed 
normal range of motion, strength and tone.  Some crepitus with 
flexion and extension was noted.  There was no effusion.  
McMurray's test was negative.  The assessment was chondromalacia.

A July 2006 private medical evaluation reflected that, on 
physical examination, the Veteran appeared well developed and in 
no apparent distress.  Musculoskeletal exam showed normal range 
of motion, strength and tone.  Neurological examination showed 
intact motor and sensory function, reflexes, gait, and 
coordination.

Private orthopedic records dated May through November 2006 show 
that the Veteran was treated for his right knee.  Full range of 
motion was noted in June 2006.  Elective arthroscopy was 
performed in August 2006.  In October 2006, it was noted that he 
was about 8 weeks out from his microfracture and was experiencing 
significant pain and burning. Examination showed no effusion but 
there was a slight patellar click.  The range of motion was from 
0 to 110 degrees.  

A November 2006 note showed no effusion and nearly full range of 
motion.  Some mild crepitation was found.  The impression was 
chronic right knee patellofemoral pain with chondral lesion.  A 
November 2006 note showed that the Veteran was cleared to return 
to work with the restrictions of sedentary work, no heavy 
lifting, no pushing, no kneeling, no stairs, and no prolonged 
standing.  Copies of correspondence between the Veteran and his 
representative reflect that he resigned from his employment due 
to health problems.  

In a March 2008 VA examination, the Veteran reported that since 
his last examination, he had a worker's compensation injury in 
which he fell, increasing pain in both knees.  He complained of 
intermittent swelling and constant, severe (7/10) pain without 
locking but with the feeling of instability.  He reported that 
activities of daily living were affected in sleeping, dressing, 
bathing, toileting, food preparation, and chores.  He described 
daily flare-ups of severe bilateral knee pain (9/10) lasting all 
day.  

Range of motion testing showed extension to 10 degrees and 
flexion to 90 degrees on the right and 0 to 120 degrees on the 
left with pain.  The examiner reported that additional limitation 
of motion following repetitive use was not shown.  Objectively, 
the knees were stable and without swelling.  Lachman's, drawer, 
varus and valgus stress testing were negative.  

There was tenderness (right greater than left) and crepitus of 
each knee.  Grade 2 crepitus of the right knee and grade 1 
crepitus of the left knee was shown.  McMurray's test was 
positive on the right for medial meniscal derangement.  X-ray of 
February 2006 showed minimal degenerative joint disease, 
bilateral meniscal derangement with arthroscopic surgery.

A statement from Dr. J.O. dated April 2008 reflects that the 
Veteran had bilateral patellofemoral arthritis and that he 
required the use of knee braces and assistive devices for 
ambulation along with chronic pain medication.  The physician 
reported that the Veteran had daily difficulty with stair 
climbing, bending, kneeling, or squatting, and that he could not 
run, push, or pull significant loads.

In September 2008, the Veteran testified at a personal hearing 
that his bilateral knee symptoms were poor range of motion, 
severe instability, pain, and swelling.  He further reported that 
he used bilateral knee braces on a regular basis and had 
difficulty walking.  He submitted a private range of motion study 
dated September 2008 showing right knee extension limited to 10 
degrees and right knee flexion limited to 105 degrees; also it 
showed left knee extension limited to 6 degrees and left knee 
flexion limited to 100 degrees.  It was not indicated whether 
this testing was conducted with or without the bilateral knee 
braces.

In a February 2009 VA examination, the examiner noted that the c-
file was reviewed at the time of the examination and that the 
Veteran's knee braces were removed for the examination.  The 
Veteran complained of pain, locking, instability, and swelling.  
By history, he underwent right knee arthroscopy in August 1986.  
He reported flare-ups with activity and that his symptoms caused 
difficulty walking.  He stated that he treats his symptoms with 
pain medication.  He denied medical care or recent physical 
therapy.  

Objectively, the Veteran had difficulty arising from a chair.  
Bilateral crepitus and swelling, described as minimal, was found.  
The knees were stable.  There was positive stability to Lachman's 
and drawer testing.  Pain with varus stress on the right and with 
valgus stress on left was shown.  

There was bilateral tenderness.  McMurray's test was negative.  
He had a normal gait.  Range of motion testing showed extension 
to 0 degrees and flexion to 120 degrees bilaterally.  X-ray 
showed minimal bilateral osteophyte formation.  The diagnosis was 
degenerative joint disease of the knees.

Analysis

As an initial matter, the Board notes that the symptoms 
associated with the Veteran's right knee disability have varied 
during the pendency of this appeal.  He underwent right knee 
arthroscopic surgery in August 2006, and was assigned a temporary 
total rating from August 14, 2006 to November 1, 2006.  
Thereafter, a 10 percent evaluation was assigned, effective from 
November 1, 2006.  Except for the period of convalescence for the 
right knee, the knees have been uniformly rated at the 10 percent 
disability level.

The Board finds that an increased evaluations for the right and 
left knee under DC 5260 are not warranted.  The records shows 
that the Veteran has, at worst, right knee flexion to 90 degrees 
and left knee flexion to 100 degrees.  An evaluation greater than 
10 percent based on limitation of flexion requires that flexion 
is limited to 30 degrees.  Here, the Board finds that flexion to 
90 degrees and 100 degrees, right and left knee respectively, 
does not more nearly approximate 30 degrees of flexion.  
Therefore, the preponderance of the evidence is against the 
assignment of an evaluation greater than 10 percent for the right 
and left knee.  

The Board has considered whether a separate rating for either 
knee is warranted based on limitation of extension under DC 5261.  
Here, the record shows full extension except on private physical 
therapy treatment on September 12, 2008, extension was limited to 
10 degrees on the right and 6 degrees on the left.  

Therefore, the Board finds that the Veteran met the criteria for 
a separate 10 percent rating for limitation of extension of the 
right knee from September 12, 2008, to February 12, 2009.  On a 
February 12, 2009, VA examination, he had full extension.  As 
such, the Board finds that the criteria for a separate evaluation 
based on limitation of extension are not met as of February 12, 
2009, based on the VA examination.

With regard to the left knee, the Board finds that a separate 
rating based on limitation of extension is not warranted because 
the 6 degree limitation noted in September 2008 does not more 
nearly approximate the criteria for a compensable evaluation.  
The schedule provides a noncompensable evaluation when there is 
limitation of extension to 5 degrees, whereas a 10 percent 
evaluation when extension is limited to 10 degrees.  Six degrees 
is more proximate to 5 degrees than it is to 10 degrees.  
Therefore, a separate evaluation for the left knee based on 
limitation of extension is not warranted.

The Board has further considered whether a separate rating for 
either knee is warranted based on instability and subluxation, or 
pain, locking, and effusion into the joint.  See 38 C.F.R. 
§ 4.71a, DCs 5257, 5258.  However, the Board finds that a 
separate rating predicated on either of these bases is not 
warranted.  

While the record shows that the Veteran reported the feeling or 
sensation of instability in his knees and he wore bilateral knee 
braces, the medical evidence of record shows no objective 
findings for instability or subluxation in either knee.  
Likewise, although he has reported pain and locking in the knees, 
the medical evidence shows no effusion into either knee joint.  
Therefore, a separate rating either under DC 5257 or 5258 is not 
warranted.  

To the extent that the Veteran reported instability of the right 
and left knee joint, the Board finds that he is competent, but 
not credible in view of the multiple medical examinations of 
record, including private evaluations, showing no ligamentous 
laxity.  As such, the Board assigns greater probative value to 
the objective medical evidence in this regard.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994) (the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant).  

The Board finds that the medical evidence is more probative 
because it was prepared by skilled medical professionals with no 
personal interest in the outcome of this case after examination 
the Veteran.

Additionally, the Board finds that an increased initial 
evaluation is not warranted based on ankylosis or impairment of 
the tibia and fibula as there is no lay or medical evidence of 
ankylosis or tibia/fibula impairment.  38 C.F.R. § 4.71a, DCs 
5256, 5262.

With regard to functional impairment, the Board accepts that the 
Veteran has functional impairment, pain, and pain on motion; 
however, neither the lay nor the medical evidence reflects the 
functional equivalent of flexion limited to 45 degrees (right and 
left knee), extension limited to 10 degrees (right and left knee) 
prior to September 12, 2008, extension limited to 15 degrees or 
more (right knee) from February 12, 2008, extension limited to 10 
degrees (right and left knee) from February 12, 2009, or 
ankylosis (right and left knee) as is required for a higher 
evaluation.  It is noted that the assigned evaluations for 
degenerative joint disease with limitation of motion contemplate 
pain and pain on use.

The Board has considered staged ratings; however, finds that 
staged ratings are not warranted.  The evidence shows that the 
knee disabilities have been essentially unchanged, with the 
exception of the period of convalescence following right knee 
surgery in 2006.  A temporary total disability evaluation was 
assigned based on convalescence from August 14, 2006, to November 
1, 2006.  

The Board has considered whether the right knee condition had 
stabilized following the expiration of the convalescence period 
ending November 1, 2006, to warrant the return to a 10 percent 
rating for degenerative joint disease with limitation of flexion.  
The Board finds in the affirmative.  

The evidence shows that in November 2006, the Veteran had nearly 
full range of motion and that, in March 2008, he had 0 to 120 
degrees of right knee motion.  The range of motion had in fact 
stabilized to the preconvalescence status.  Arthritis with 
flexion limited to 120 degrees warrants no more than a 10 percent 
disability evaluation.

Accordingly, in view of the above discussion, the claim for an 
initial evaluation greater than 10 percent for right knee 
disability is denied.  The claim for an initial evaluation 
greater than 10 percent for left knee disability is also denied.  
The Board finds that a separate 10 percent evaluation is 
warranted from September 12, 2008, to February 12, 2009, for 
right knee limitation of extension.  There is no basis for staged 
ratings and the Board finds that a uniform rating is for 
application in this case.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the decision of the United States Court of 
Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how ratings and effective dates are assigned.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Veteran's increased rating claims arises from 
his disagreement with the initial evaluation that assigned 
following the grant of service connection for right and left knee 
disabilities.  Courts have held that, in cases where service 
connection has been granted and an initial rating and effective 
date have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven.

As a result, no additional 38 U.S.C.A. § 5103(a) notice is 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, the United States Supreme Court has held that an error 
in VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has 
not demonstrated any prejudicial or harmful error in VCAA notice.

Next, VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records, private treatment 
records, and VA medical records.  All these records have been 
associated with the claims file.  Furthermore, VA afforded the 
Veteran medical examinations in February 2006, March 2008, and 
February 2009.  

The Board acknowledges that the Veteran asserted that his 2008 VA 
examination was inadequate.  The Board, in January 2009, remanded 
this case for another examination, which was conducted in 
February 2009.  The report of examination described the 
disability in sufficient detail so that the Board's "evaluation 
of the claimed disability will be a fully informed one."  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the examination report is sufficiently 
detailed with recorded history, impact on employment and daily 
life, and clinical findings.  Specifically, the examination was 
conducted by a medical professional, and the associated report 
reflects review of the prior medical records.  The examination 
included a description of the knee symptoms and demonstrated 
objective evaluation.  The examiner was able to assess and record 
the condition of the right and left knees. Physical examination 
was accomplished, including measurement of range of motion in 
each knee without knee braces.

In addition, it is not shown that either examination was in any 
way incorrectly prepared or that either VA examiner failed to 
address the clinical significance of the Veteran's knee 
disabilities.  Further, the VA examination report addressed the 
applicable rating criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 
3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, 
the Board concludes that he was afforded an adequate examination 
in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the Veteran was informed about the kind of evidence 
that was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. § 3.159.  
He provided a copy of a range of motion study at his personal 
hearing in support of this claim.  He was provided with notice as 
to the medical evidence needed for increased evaluations for knee 
disabilities, as well as the assistance VA would provide.

Therefore, VA satisfied its duty to assist and the Board finds no 
prejudice in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the veteran has been prejudiced thereby).  Hence, no further 
notice or assistance is required to fulfill VA's duty to assist 
in the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision have been properly developed.  Under the circumstances 
of this case, a remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

Extraschedular Consideration

In the Board's adjudication of the increased ratings claim, 
consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised.  In this case, the Veteran has alleged that his 
disabilities adversely affect his ability to obtain and maintain 
employment.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit 
appropriately within the criteria found in the relevant 
diagnostic codes for the disabilities at issue.  The Board 
acknowledges that he has reported that he is unable to obtain and 
maintain employment secondary to service-connected disability.  
The record further confirms he has not been employed on a regular 
basis since approximately 2007.  

However, the Board also observes that the evidence does not 
establish that the Veteran has experienced frequent 
hospitalizations or other severe or unusual impairment due to his 
service-connected knee disabilities.  In short, the rating 
criteria for these disabilities contemplate not only his symptoms 
but the severity of his disabilities.  The Board does not find 
that the schedular criteria have been inadequate for rating the 
manifestations of his service-connected right and left knee 
disabilities.  See 38 U.S.C.A. § 1155  (disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity).  For these 
reasons, referral for extraschedular consideration is not 
warranted.


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease, right knee is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease, left knee is denied.

A separate 10 percent rating for limitation of extension, right 
knee, from September 12, 2008, to February 12, 2009, is 
warranted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


